

BB&T
Second Amendment to
Third Amended and Restated Loan Agreement
9520406872
Account Number

This Second Amendment to Third Amended and Restated Loan Agreement (this
“Amendment”) is made as of December 20, 2018 by and among BRANCH BANKING AND
TRUST COMPANY, a North Carolina banking corporation (“Bank”) and Synalloy
Corporation, a Delaware corporation, Synalloy Fabrication, LLC, a South Carolina
limited liability company, Synalloy Metals, Inc., a Tennessee corporation,
Bristol Metals, LLC, a Tennessee limited liability company, Manufacturers Soap &
Chemical Company, a Tennessee corporation, Manufacturers Chemicals, LLC, a
Tennessee limited liability company, Palmer of Texas Tanks, Inc., a Texas
corporation, CRI Tolling, LLC, a South Carolina limited liability company,
Specialty Pipe & Tube, Inc., a Delaware corporation and ASTI Acquisition, LLC, a
North Carolina limited liability company (sometimes individually a “Borrower”
and collectively, the “Borrowers”) for purposes of amending (without novation,
accord nor satisfaction) certain aspects and provisions of the following (all of
the following sequentially, cumulatively and collectively, the “Loan
Agreement”): the Third Amended and Restated Loan Agreement dated as of October
30, 2017, together with Schedules DD and EE of the same as amended by that
certain First Amendment to Third Amended and Restated Loan Agreement dated June
29, 2018.


Agreement


1. Defined Terms from Loan Agreement


Capitalized terms used in this Amendment without definition retain (except, to
the extent applicable, as amended hereby) the meanings respectfully assigned to
such terms in the Loan Agreement.


2. Recitals and Loan Agreement Incorporated Herein by Reference


Each and all of opening paragraphs, statements, information and other provisions
of this Amendment above constitute an integral part of this Amendment among the
parties and are to be considered binding upon the parties. In addition, the
statements, recitals, terms, conditions and agreements of and in the Loan
Agreement are hereby incorporated herein by this reference thereto as if set
forth herein in full.




1



--------------------------------------------------------------------------------




3. Joinder of ASTI Acquisition LLC


ASTI does hereby join and agree to be bound by all provisions of and/or relating
to the Line of Credit, the Loan Agreement, the Line Note, the Term Note and each
and every other Loan Document and any and all other agreements, instruments and
other documents relating thereto, as an additional “Borrower” or “Debtor” (or
other similar term howsoever nominated, as applicable) thereunder and with
respect thereto, and all mutatis mutandis, subject to all the obligations and
agreements made on the part of the Borrowers hereunder and thereunder and the
other agreements, documents and instruments referred to herein and/or therein.
For purposes of this Amendment, the term “Loan Documents” includes without
limitation each and every agreement, instrument, document, paper and other item
set forth on Exhibit A hereto.


All Borrowers, including ASTI, acknowledge, ratify and confirm that all of the
obligations of the Borrowers, whether of payment or performance, under the Line
of Credit, the Loan Agreement, the Line Note, the Term Note, and each and every
other Loan Document and any and all other agreements, instruments and other
documents relating thereto shall be the joint and several obligations of the
Borrowers in nature.


ASTI does hereby represent and warrant to the Bank that it has fully read and
understood this Agreement, the Loan Agreement, the Line Note, the Term Note, and
all of the other agreements, instruments and other documents referenced therein
and herein. ASTI represents the truth and accuracy of all representations and
warranties set forth, on the part of the Borrowers, in the Loan Agreement and
the other Loan Documents as if the same were made by it on and as of the date
hereof, and expressly agrees to the covenants, obligations and other agreements
thereunder and under the Line Note, and under the other Loan Documents as a
Borrower party thereto.


4.    Conditions to Effectiveness of Amendment.


The Amendments set forth in Section 5 hereof shall become effective on the date
of or after the date hereof on which the following conditions have been
satisfied:
    
Note Modification Agreement: Receipt of the Note Modification Agreement duly
executed by Borrowers.


Second Amendment to Amended and Restated Security Agreement: Receipt of the
Second Amendment to Amended and Restated Security Agreement duly executed by
Borrowers.


Second Amendment to Amended and Restated Stock and LLC Pledge Agreement: Receipt
of the Second Amendment to Amended and Restated Stock and LLC Interest Pledge
Agreement.


UCC Financing Statements: Copies of any UCC Financing Statements or UCC
Financing Statement Amendments duly filed in Borrowers’ state of incorporation,
organization or residence, and in all jurisdictions necessary, or in the opinion
of Bank desirable, to perfect or continue perfection of the security interests
granted in the Security Agreement, and certified copies of Information Requests
identifying all previous financing statements on record for Borrowers, as
appropriate from all jurisdictions indicating that no security interest has
previously been granted in any of the collateral described in the Security
Agreement, unless prior approval has been given by Bank.


Commitment Fee and Certain Other Fees: A commitment fee of $212,500.00 and a
commitment fee of $50,000 payable to Bank on the date of execution of this
Amendment. Without limiting any obligation set forth elsewhere for the Borrowers
to pay any fees, expenses or the like of the Bank, Borrowers shall pay the
expenses of the Bank and the expenses and reasonable professional fees and costs
of legal counsel to the Bank in connection with the negotiation, preparation and
closing of this Amendment and the other documents and instruments being
delivered in connection herewith.




2



--------------------------------------------------------------------------------




Corporate Resolution: A Corporate Resolution signed by the corporate secretary
or certified officer containing resolutions duly adopted by the Board of
Directors of all Borrowers incorporated as corporations authorizing the
execution, delivery, and performance of this Amendment, the Note and on or in a
form provided by or acceptable to Bank.


Declaration of Limited Liability Company: A declaration, consent or resolution
from all Borrowers organized as a limited liability company authorizing the
execution, delivery, and performance of this Amendment, the Note, and any other
documents required by Bank on a form provided by or acceptable to Bank.


Certificate of Incumbency: A certificate of the Secretary or Member or other
certified officer of Borrowers certifying the names and true signatures of the
officers each of the Borrowers authorized to sign this Amendment, the Note and
any other documents required by Bank.


Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the state/commonwealth of each Borrowers’ incorporation
or organization as to the existence or good standing of each of the Borrowers
and its charter documents on file.


Limited Liability Company Operating Agreement: A copy of the Operating Agreement
for ASTI Acquisition, LLC (“ASTI”), certified by such Borrower’s manager(s)
and/or members, as applicable as to its completeness and accuracy.


Limited Liability Company Articles of Organization: A copy of the Articles of
Organization and all other organizational documents of Borrower ASTI
Acquisition, LLC.


Opinion of Counsel: An opinion of counsel satisfactory to Bank and Bank’s
counsel.


Asset Purchase Agreement: A copy of the fully executed Asset Purchase Agreement
between American Steel Tubing, Inc. as Seller and ASTI Acquisition, LLC as Buyer
together with copies of fully executed transfer documents contemplated therein.


Landlord Lien Waiver and Master Lease: A fully executed Landlord Lien Waiver
from Store Master Funding XII, LLC waiving liens in connection with that certain
Master Lease Agreement, and all amendments or supplements thereto, between Store
Master Funding XII, LLC, as Landlord and Synalloy Corporation, as tenant
together with a copy of the executed Master Lease Agreement and any amendments
or supplements thereto.


Additional Documents: Receipt by Bank of other approvals, opinions, or documents
as Bank may reasonably request.


5. Modifications to Specific Provisions of Loan Agreement


Line of Credit The fourth grammatical paragraph on the first page of the Loan
Agreement beginning with “Line of Credit” is hereby deleted and replaced with
the following:


Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed
$100,000,000.00 at any one time outstanding for the purpose of working capital
which shall be evidenced by the Borrowers’ Promissory Note dated October 30,
2017, as amended by that certain Note Modification Agreement dated June 29, 2018
and that certain Note Modification Agreement dated December 20, 2018 which shall
bear interest at the rate set forth in such note, the terms of which are
incorporated herein by reference (the “Line Note”). The Line of Credit shall
mature on December 20, 2021 when the entire unpaid principal balance then
outstanding plus accrued interest thereon shall be paid in full. Prior to
maturity or the occurrence of any Event of Default hereunder and subject to
Availability, as applicable, the Borrowers may borrow, repay, and reborrow under
the Line of Credit through the


3



--------------------------------------------------------------------------------




Maturity Date. The principal balance from time to time outstanding under the
Line of Credit shall bear interest at the rate set forth in the Line Note. Bank
shall make advances under the Line of Credit into the Borrowers’ designated
operating account or other designated deposit account maintained with Bank upon
receipt of the written or oral request (thereafter confirmed in writing) of
Borrowers provided that Bank shall not be required to make any advance which
would cause Borrowers to exceed Availability (as defined in section 10 hereof),
if applicable. If at any time the aggregate principal balance outstanding under
the Line of Credit shall exceed Availability, Borrowers shall immediately upon
demand pay the amount necessary to bring the outstanding balance thereunder
within Availability. Unused Line Fee: Borrowers shall pay Bank, quarterly in
arrears on the last day of each calendar quarter, an unused fee equal to 0.15%
per annum on the average daily unused amount of the Line of Credit for such
calendar quarter calculated on the basis of a year of 360 days for the actual
number of days elapsed.


Term Loan The following is added following the fourth grammatical paragraph
(“Line of Credit Paragraph”) on the first page of the Loan Agreement:


Term Loan (“Term Loan”) in the principal amount of $20,000,000.00 for the
purpose of the acquisition of the assets of American Stainless Tubing, Inc.,
which shall be evidenced by the Borrower’s Promissory Note dated of even date
herewith (the “Term Note”) payable in sixty (60) consecutive monthly
installments and shall bear interest at the rate set forth in such note, the
terms of which are incorporated herein by reference. The Term Loan shall mature
on February 1, 2024, when the entire unpaid principal balance then outstanding
plus accrued interest thereon shall be paid in full. The Term Loan shall be
secured by a lien and security interest in the Borrower’s existing and hereafter
acquired personal property and business assets, including Equipment, Inventory,
Accounts, Goods, and General Intangibles.


The second grammatical paragraph on the second page of the Loan Agreement, which
begins with the words “Additional terms…”, is hereby deleted in its entirety and
replaced with the following:


Additional terms, conditions and covenants of this Agreement are described in
Schedule DD, Schedule EE or other schedule attached hereto, the terms of which
are incorporated herein by reference. The Line of Credit and Term Loan are
sometimes collectively referred to herein as the “Loan” or “Loan(s).” The Line
Note and Term Note are sometimes collectively referred to herein as the “Note”
or “Note(s)” and shall include all extensions, renewals, modifications and
substitutions thereof. Bank may, at its sole discretion, affect payment of any
sums past due under the Note(s) and any fees or reimbursable expenses due by
debiting Borrowers’ operating or other deposit account maintained with Bank.


Section 3.08 is amended to add the following:


Annual Budget: As soon as available and not more than ninety (90) days after the
end of each fiscal year, the consolidated budget and/or financial projections
for Borrower for the following year(s), all in reasonable detail.


Section 5 of the Loan Agreement is amended to add the following:


Tangible Net Worth: A Tangible Net Worth not less than $60,000,000.00 at any
time.  Tangible Net Worth means net worth minus net intangibles (good will,
contract rights and distribution rights), and minus assets representing claims
on shareholders and affiliates.


Section 10.01 Definitions is amended as follows:


The Definition of “Availability” is deleted in its entirety and replaced with
the following:




4



--------------------------------------------------------------------------------




“Availability” shall mean the lesser of (i) $100,000,000.00 or (ii) the
Collateral Loan Value shown on the Loan Base Report furnished by Borrowers to
Bank on or before the 15th day of each month as long as this Agreement shall
remain in force, or as provided and/or determined in accordance with Schedule
DD.


Schedule DD to the loan is amended as follows:


The first sentence of Section DD.02(e) of Schedule DD is deleted and replaced
with the following:


The advance sublimit applicable to Inventory (“Inventory Advance Limit”) shall
be equal to the lesser of (i) 175% of the Available Accounts Limit (the
“Inventory Cap”), and (ii) the Combined Division Sublimit, as defined in this
Section DD.02(e).


6. Bringdown of Representations and Warranties


Borrowers represent and warrant to Bank the continued accuracy and completeness,
as of the date hereof, of all representations made in the Loan Documents taking
into account this Amendment constituting one of the Loan Documents.


7. Security


For the avoidance of doubt, all of the obligations of the Borrowers, whether of
payment or performance, under the Line of Credit shall be and continue following
the effectiveness of this Amendment to be (along with the other obligations
referenced therein), secured by and enjoying the benefits of the pledges,
collateral and other matters and security set forth in the Loan Documents.


8. Miscellaneous
Matters as to Amendment. This Amendment constitutes an amendment to the Loan
Agreement (and, to the extent applicable, all other Loan Documents) and except
for the effect of any matters expressly set forth in this Amendment, this
Amendment, the Loan Agreement as previously amended, and each of the Loan
Documents is, and shall continue to be following the effectiveness of this
Amendment, in full force and effect in accordance with the terms thereof, and
nothing in this Amendment shall otherwise be deemed to amend or modify any
provision of the Loan Agreement, as previously amended, or the other Loan
Documents, each of which shall remain in full force and effect except as
otherwise expressly provided herein or therein. This Amendment is not intended
to be, nor shall it be construed to create, a novation or accord and
satisfaction. This Amendment does not affect the release of any collateral, does
not disturb the perfection or priority of any existing liens, and does not
affect the release of any obligor, guarantor or other party from its
obligations. This Amendment shall be construed in accordance with and governed
by the laws of the State of South Carolina and the Loan Documents shall bind
each Borrowers’ heirs, personal representatives, successors and assigns and
inure to the benefit of Bank’s successors and assigns.


[SIGNATURES ON FOLLOWING PAGE]


5



--------------------------------------------------------------------------------




WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AMENDMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AMENDMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal as of the date first written above.




Witness:






______________________________


Print Name: ______________________
SYNALLOY CORPORATION
SYNALLOY FABRICATION, LLC
SYNALLOY METALS, INC.
BRISTOL METALS, LLC
MANUFACTURERS SOAP & CHEMICAL
    COMPANY
MANUFACTURERS CHEMICALS, LLC
PALMER OF TEXAS TANKS, INC.
CRI TOLLING, LLC
SPECIALTY PIPE & TUBE, INC.
ASTI ACQUISITION, LLC




By:                                                                    (SEAL)
         Dennis M. Loughran
         Senior Vice President and CFO or Senior Vice President, Finance of and
on behalf of each of the above-named entities







6



--------------------------------------------------------------------------------






COMMONWEALTH OF VIRGINIA


COUNTY OF ____________


The foregoing instrument was acknowledged before me this ____ day of December,
2018, by Dennis M. Loughran, Senior Vice President and CFO or Senior Vice
President, Finance of Synalloy Corporation, a Delaware corporation, Synalloy
Fabrication, LLC, a South Carolina limited liability company, Synalloy Metals,
Inc., a Tennessee corporation, Bristol Metals, LLC, a Tennessee limited
liability company, Manufacturers Soap & Chemical Company, a Tennessee
corporation, Manufacturers Chemicals, LLC, a Tennessee limited liability
company, Palmer of Texas Tanks, Inc., a Texas corporation, CRI Tolling, LLC, a
South Carolina limited liability company, Specialty Pipe & Tube, Inc., a
Delaware corporation, and ASTI Acquisitions, LLC, a North Carolina limited
liability company on behalf of each company.


                     ____________________________________
                     Notary Public, Commonwealth of Virginia


                     Printed Name: ________________________


                     My commission expires: ________________















7



--------------------------------------------------------------------------------






 
 


Witness:




______________________________


Print Name: _____________________
BRANCH BANKING AND TRUST COMPANY






By: _______________________________________
         Stan W. Parker
         Senior Vice President







8



--------------------------------------------------------------------------------




EXHIBIT A


LOAN DOCUMENTS


1.
Third Amended and Restated Loan Agreement dated as of October 30, 2017, together
with Schedules DD and EE of the same as amended by that certain First Amendment
to Third Amended and Restated Loan Agreement dated June 29, 2018 and that
certain Second Amendment to Third Amended and Restated Loan Agreement dated
December 20, 2018.

2.
Promissory Note dated October 30, 2017 together with that certain Note
Modification Agreement dated June 29, 2018 and that certain Note Modification
Agreement dated of even date herewith together with that certain Addendum to
Promissory Note dated December 20, 2018.

3.
Promissory Note dated December 20, 2018 together with that certain Addendum to
Promissory Note dated December 20, 2018.

4.
Wire Terms and Conditions dated December 20, 2018.

5.
Amended and Restated Security Agreement dated October 30, 2017 as amended by
that certain First Amendment to Amended and Restated Security Agreement dated
June 29, 2018 and that certain Second Amendment to Amended and Restated Security
Agreement dated December 20, 2018.

6.
Amended and Restated Stock and LLC Interest Pledge Agreement dated October 30,
2017 as amended by that certain First Amendment to Amended and Restated Stock
and LLC Interest Pledge Agreement dated June 29, 2018 and that certain Second
Amendment to Amended and Restated Stock and LLC Interest Pledge Agreement dated
December 20, 2018.

7.
Landlord Waiver and Consent made by Store Master Funding XII, LLC dated June 29,
2018.

8.
Any and all UCC Financing Statements filed with the Delaware, Tennessee, Texas,
South Carolina, and North Carolina Secretary of States’ offices.





9

